DETAILED ACTION


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 19 and 20. 




Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to Groups II and III, non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled (please see above).




Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the specific combination of features as recited in Applicant’s independent claim 1, namely:

	an augmented reality display device, comprising: 
	a near-eye display configured to present imagery to a user eye; and 
	a camera configured to capture light from a real-world environment and produce output useable to contribute to the imagery presented to the user eye via the near-eye display, the camera comprising: 
	an aperture configured to receive the light from the real-world environment; 
	an image sensor configured to respond to the light received from the real-world environment by generating sensor output signals useable to produce images on the near-eye display depicting the real-world environment; and 
	one or more optical elements providing an optical path for light from the aperture to the image sensor, the optical path having a length that is within a threshold of a distance between the user eye and the aperture of the camera.
		The closest prior art to the above claim features includes what is already of record in this application, and included with this official action.  Of these references, the following are noted: 

U.S. Patent Application Publication No. 2016/0309065 A1;
U.S. Patent Application Publication No. 2020/0183152 A1;
U.S. Patent Application Publication No. 2020/0159030 A1;
 Yao, C., Cheng, D., Yang, T., & Wang, Y. (2018). Design of an optical see-through light-field near-eye display using a discrete lenslet array. Optics Express, 26(14), 18292-18301;
Yang, J. (2018). Study and optimization of an optical see-through near to eye display system for augmented reality (Doctoral dissertation, Université de Strasbourg). (pp. 1-161). 

	The above listed references, including the remaining ones cited here, all teach and describe different configurations for optical systems to deliver light image content to a user’s eye. For example, see the ‘065 U.S. Patent Application Publication listed above, Fig. 61:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



	
	

	See also, for example, Fig. 2.37 of the reference of Yao:



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Likewise, see for example, Fig. 6 of the ‘030 U.S. Patent Application Publication, Figure 6: 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	
	However, the cited references and references of record in this application would not have rendered obvious the specific combination of features recited in Applicant’s independent claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613